Citation Nr: 0611170	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-40 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decisions issued in May 2003 and July 2003, 
the RO denied the veteran's claims of entitlement to service 
connection for hepatitis C and for PTSD.  

In February 2005, the veteran requested a videoconference 
hearing before the Board instead.  The veteran's 
videoconference hearing was scheduled in September 2005, but 
the veteran did not appear for the hearing.  Since he failed 
to appear, and has not requested that the hearing before the 
Board be rescheduled, his request for a videoconference 
hearing before the Board is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).  

Pursuant to a motion and the Board's grant of that motion in 
March 2006, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

It is noted that additional evidence has been submitted since 
the issuance of the statement of the case in October 2004.  
In this regard, it is noted that the "newly" submitted 
records are largely duplicative of evidence previously 
submitted and/or not pertinent to the claim of service 
connection for hepatitis C.  38 C.F.R. § 19.37.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence and opinion establishes that any current 
hepatitis C is not related to a disease or injury in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred hepatitis C as the 
result of a blood transfusion given to him in service while 
he was hospitalized or as a result of poor hygiene conditions 
while he was in the stockade.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, following receipt of the veteran's March 2003 
claim for service connection for hepatitis C, prior to any 
adjudicative action regarding the veteran's claims, the RO 
issued an April 2003 letter which advised the veteran of VA's 
duty to assist him to obtain evidence, advised him of the 
evidence required to substantiate claims of entitlement to 
service connection, advised him of the types of evidence that 
might assist to substantiate his claim, and advised him of 
evidence VA would attempt to obtain on his behalf, as well as 
advising him of his responsibility to identify evidence he 
wanted VA to obtain for him, and advised the veteran to send 
any medical reports he had.  

Although this letter did not specifically advise the veteran 
to provide "any evidence in his possession," the statement 
in the letter that "It's still your responsibility to 
support your claim with appropriate evidence" was sufficient 
to advise the veteran that he should support his claim with 
any evidence he was aware of, whether in his possession or in 
the possession of a facility or provider.  In particular, as 
to the claim of entitlement to hepatitis C, the letter 
advised the veteran of types of incidents in service that 
might be risk factors for hepatitis C and advised the veteran 
that "You should give us any information, statements, or 
evidence you have about your risk factor(s)."  Thus, the 
notice in this letter was sufficient to advise the veteran 
that he should submit any evidence in his possession as well 
as to advise him that he should identify evidence that might 
be relevant to the claim.  

In October 2004, the RO issued a SOC which included the 
complete text of 38 C.F.R. § 3.159, as well as the regulation 
at 38 C.F.R. § 3.303 governing service connection, among 
other applicable regulations.  

In this case, the RO advised the veteran of the provisions of 
the VCAA prior to the initial adjudication in the case.  The 
RO provided the veteran with additional information in the 
first rating decision in the case, issued in May 2003.  
Thereafter, the veteran identified additional evidence, and 
the RO received the veteran's service medical records, before 
a second adjudicative action, the July 2003 rating decision, 
was issued.  The Board finds that the claimant was aware of 
the evidence required to substantiate his claims, and was 
aware of the veteran's responsibility and VA's 
responsibilities as to obtaining or providing evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
veteran was afforded the opportunity to testify before the 
Board, but the veteran failed to report for the scheduled 
hearing.  

The appellant has had an opportunity to review and comment on 
the evidence, and has been afforded appropriate due process 
as set forth in VA regulations.  Medical opinion has been 
obtained.  The duty to assist the veteran in developing 
evidence to substantiate the claim addressed in this decision 
has been met, including a thorough VA examination, obtaining 
VA clinical records, and by affording the veteran the 
opportunity to provide statements and testimony.  The veteran 
has not identified any additional evidence not of record that 
might be relevant, other than records from Maricopa County 
Hospital, which the veteran states would support his claim 
that he was hospitalized for treatment of hepatitis soon 
after service.  As discussed further below, although those 
records have not been obtained, the truth of the veteran's 
assertions, that he was treated for hepatitis soon after 
service, has been assumed for purposes of this adjudication, 
so the fact that these records were not obtained is not 
prejudicial to the veteran, and appellate review may proceed.  

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notice of the 
VCAA prior to any adjudicative action, the statements of 
record, and the development of the evidence, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the claim addressed in this decision. 



Law and regulations applicable to a claim for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic diseases, such as cirrhosis of the liver, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, hepatitis is not included among the diseases for 
which a presumption is applicable under the governing statute 
or regulations.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  See also 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Facts and analysis

The veteran's service medical records establish that he was 
hospitalized for treatment of acute epididymitis, left, in 
June 1967, and that he was admitted for an upper respiratory 
tract infection with acute tonsillitis in December 1966.  The 
service medical records disclose that the veteran did not 
have any surgical procedure, and the records are devoid of 
any notation that the veteran had a blood transfusion or that 
treatment with a blood transfusion was considered.  

The veteran contends that he must have incurred hepatitis C 
in service, even though that disease was not diagnosed until 
2000, because he was treated for jaundice, weight loss, and 
anorexia soon after service, and diagnoses of hepatitis and 
cirrhosis were assigned.  

The examiner who conducted an April 2003 VA examination 
discussed the veteran's contention that his current diagnosis 
of hepatitis C is due to a blood transfusion in service.  The 
examiner rejects the veteran's contention that he was given a 
blood transfusion in service, indicating that the veteran's 
treatment for epididymitis would have been unlikely to 
require a blood transfusion.  

The examiner discussed the veteran's contention that he had 
hepatitis C in 1968 or 1969 when he was hospitalized in 
Arizona for jaundice, weight loss, and anorexia.  The 
examiner provided an opinion that, since jaundice is not a 
manifestation of  hepatitis C, which most commonly presents 
with vague symptoms, the illness the veteran was treated for 
soon after service might have been hepatitis A or hepatitis 
B, but was not hepatitis C.  (The scope of this decision is 
limited to a discussion of entitlement to service connection 
for hepatitis C, not hepatitis A or B.)  The examiner's 
opinion essentially establishes that the veteran's symptoms 
(to include claimed jaundice) which immediately manifested 
after service did not represent hepatitis C.  

The Board notes that the veteran stated that records from 
"Maracopa Hospital" or the Arizona State Prison Complex 
would support his statement that he was treated for hepatitis 
following his service.  Although the veteran reported he was 
told that his symptoms immediately after service represented 
hepatitis C, what a physician said and the layman's account 
of what he purportedly said, filtered as it was through a 
layman's sensibilities is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69,77 (1995).  Thus, the 
veteran's assertions of what a physician told him over 30 
years ago does not constitute competent evidence of a 
diagnosed disability shortly after service.  In any event, 
even assuming for argument purposes that the veteran did have 
hepatitis C within 1 year of his service discharge, hepatitis 
C is not among the chronic conditions that are presumptively 
linked to service if manifested within 1 year of service 
separation.

The veteran's November 1966 service induction examination is 
devoid of evidence that tattoos were present.  His service 
separation examination, conducted in August 1968, discloses 
that three tattoos were present.  The VA examiner discussed 
risk factors, such as the presence of tattoos, or contentions 
alleged by the veteran regarding his incarceration in the 
stockade.  The examiner ultimately concluded, however, that 
the veteran's current diagnosis of hepatitis C was "most 
likely" due to his history of intravenous drug abuse.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 
7-99; VAOPGCPREC 2-98 (payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse is precluded by law.)  The examiner also noted 
that it was possible that the veteran's history of multiple 
sexual partners may have also played a role in the veteran's 
development of hepatitis C.  It is also noted that there is 
no corroborative evidence that any inservice sexual activity 
caused hepatitis C, which was first diagnosed many decades 
after service separation. 

The veteran's service medical records fail to support the 
veteran's contention that he received a blood transfusion in 
service.  The veteran's own statements and medical opinions 
of record are unfavorable to a claim that he manifested 
hepatitis C proximate to service.  The medical opinion on 
file is to the effect that the most likely cause of hepatitis 
C is intravenous drug abuse, which can not provide a basis 
for service connection.  Again, as discussed, there is no 
evidence establishing that the veteran's sexual activity in 
service led to hepatitis C. 

The only evidence of record favorable to the veteran's 
contention that he incurred hepatitis C in service is 
statements supplied by the veteran as to his belief that this 
disorder has been present since service or was incurred as a 
result of certain incidents of service.  The veteran's lay 
belief as to the appropriate diagnoses to be assigned for 
medical problems noted soon after service, and his lay belief 
as the onset and etiology of hepatitis C, is not competent 
medical evidence to establish that hepatitis C was incurred 
in or as a result of service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran asserts that he has PTSD as a result of stressful 
incidents during service, including a personal sexual assault 
during military imprisonment at a stockade in Germany.  In a 
statement submitted in April 2003, the veteran stated that he 
discussed this stressor with a clergyman during 
rehabilitation at Rock Island County Council on Addiction.  
The veteran provided an address and authorized release of 
records from Rock Island County, but the claims files do not 
reflect that these records have been requested or that a 
response to such a request has been received.  

It is noted that when examined by VA in April 2003, the 
examiner indicated that "..if, in fact, he was raped while 
in the stockade as well as maltreated, his symptoms would be 
consistent with post-traumatic stress disorder."

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M2 1-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); 
see also M21-l, Part III, 5.14(c).

Appellate review of the veteran's claim of entitlement to 
service connection for PTSD cannot be completed until further 
development is conducted.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran that explains 
what is required to substantiate a claim 
for service connection for PTSD based on 
personal assault.  In addition, the VCAA 
letter should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for PTSD, if the claim for 
service connection is granted, as 
outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC should ensure that the 
veteran is asked to provide any 
additional information possible regarding 
the stressful event claimed to have 
caused PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  The AMC should ensure that the 
veteran is advised that he may provide 
corroborating evidence of his alleged 
stressful events in service from 
alternate sources.  He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate to include any outstanding 
records from Rock Island County Council 
on Addiction, 1607 John Deere, East 
Moline, IL 61244.

4.  Following completion of the 
foregoing, the AMC should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 38 
C.F.R. § 3.304(f) and VA Adjudication 
Manual M21-l, Part III, 5.14 (c).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim for service 
connection for PTSD on appeal.  If 
service connection is not granted, the 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim on appeal.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


